            Case 4:17-cv-04709-JST Document 174 Filed 06/27/19 Page 1 of 5


 1   SPENCER HOSIE (CA Bar No. 101777)
     shosie@hosielaw.com
 2   DIANE S. RICE (CA Bar No. 118303)
 3   drice@hosielaw.com
     BRANDON C. MARTIN (CA Bar No. 269624)
 4   bmartin@hosielaw.com
     DARRELL R. ATKINSON (CA Bar No. 280564)
 5   datkinson@hosielaw.com
 6   HOSIE RICE LLP
     600 Montgomery Street, 34th Floor
 7   San Francisco, CA 94111
     (415) 247-6000 Tel.
 8
     (415) 247-6001 Fax
 9
     LESLIE V. PAYNE (admitted pro hac vice)
10   lpayne@hpcllp.com
     ERIC J. ENGER (admitted pro hac vice)
11
     eenger@hpcllp.com
12   R. ALLAN BULLWINKEL (admitted pro hac vice)
     abullwinkel@hpcllp.com
13   Christopher L. Limbacher
     TX State Bar No. 24102097 (pro hac vice)
14
     climbacher@hpcllp.com
15   HEIM, PAYNE & CHORUSH, LLP
     1111 Bagby Street, Suite 2100
16   Houston, TX 77002
17   (713) 221-2000 Tel.
     (713) 221-2021 Fax
18
     DEREK GILLILAND (admitted pro hac vice)
19   dgilliland@nixlawfirm.com
20   NIX PATTERSON & ROACH, L.L.P.
     205 Linda Drive
21   Daingerfield, TX 75638
     (903) 645-7333 Tel.
22   (903) 645-5389 Fax
23
     Attorneys for Plaintiff LookSmart Group, Inc.
24
25
26
27
28



                                                      -1-
     [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal   Case No. 17-CV-04709-JST
            Case 4:17-cv-04709-JST Document 174 Filed 06/27/19 Page 2 of 5


 1                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                   SAN FRANCISCO DIVISION
 3
     LOOKSMART GROUP, INC.,                                      Case No.: 3:17-cv-04709-JST
 4   Plaintiff,
 5                                                               [PROPOSED] ORDER GRANTING
     v.
                                                                 LOOKSMART’S ADMINISTRATIVE
 6                                                               MOTION TO FILE UNDER SEAL
     MICROSOFT CORPORATION
 7   Defendant.                                                  PORTIONS OF LOOKSMART’S
                                                                 OPPOSITION TO MICROSOFT’S
 8                                                               MOTION FOR SUMMARY JUDGMENT
                                                                 OF NONINFRINGEMENT,
 9                                                               LOOKSMART’S MOTION FOR
10                                                               SANCTIONS STRIKING MICROSOFT’S
                                                                 BELATEDLY DISCLOSED NON-
11                                                               INFRINGEMENT DEFENSES,
                                                                 LOOKSMART’S RESPONSE AND
12                                                               OPPOSITION TO MICROSOFT’S
13                                                               MOTION TO EXCLUDE THE
                                                                 TESTIMONY OF LOOKSMART’S
14                                                               DAMAGES EXPERT, MICHAEL J.
                                                                 LASINSKI, AND EXHIBITS THERETO
15
16
                                                 PROPOSED ORDER
17
             Before the Court is Plaintiff Looksmart Group, Inc.’s (“Looksmart” or “Plaintiff”)
18
     Administrative Motion to Seal LookSmart’s Opposition to Microsoft’s Motion for Summary
19
     Judgment of Non-Infringement, LookSmart’s Motion for Sanctions Striking Microsoft’s Belatedly
20
     Disclosed Non-Infringement Defenses, LookSmart’s Response and Opposition to Microsoft’s Motion
21
     to Exclude the Testimony of LookSmart’s Damages Expert, Michael J. Lasinski, and Exhibits thereto
22
     (the “Administrative Motion”). The Court finds that the parties have articulated compelling reasons
23
     to seal the documents submitted in connection with Looksmart’s respective motions and oppositions.
24
25   The proposed redactions are narrowly tailored. The Court’s ruling on the sealing requests are set

26   forth in the table below.

27   Document to be Filed          Portion(s) to be Sealed            Evidence Offered in Order
     Under Seal                                                       Support of Sealing
28   LookSmart’s                   Redacted portions on               Day Decl. ¶ A(1)    Granted



                                                      -2-
     [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal                 Case No. 17-CV-04709-JST
            Case 4:17-cv-04709-JST Document 174 Filed 06/27/19 Page 3 of 5


 1   Opposition to                 pages i, 1, 3-9, 19-23
     Microsoft’s Motion for
 2   Summary Judgment of
 3   Non-Infringement
     Exhibit C                     Entire document                    Day Decl. ¶ A(3)     Granted only as to
 4                                                                                         redactions proposed
                                                                                           by Microsoft, ECF
 5
                                                                                           No. 145-3
 6   Exhibit D                     Entire document                    Day Decl. ¶ A(4)     Granted
     Exhibit E                     Entire document                    Day Decl. ¶ A(5)     Granted
 7   Exhibit F                     Entire document                    Day Decl. ¶ A(6)     Granted
 8   Exhibit G                     Entire document                    Day Decl. ¶ A(7)     Granted only as to
                                                                                           redactions proposed
 9                                                                                         by Microsoft, ECF
                                                                                           No. 145-5
10   Exhibit H                     Entire document                    Day Decl. ¶ A(8)     Granted
11   Exhibit I                     Entire document                    Day Decl. ¶ A(9)     Granted only as to
                                                                                           redactions proposed
12                                                                                         by Microsoft, ECF
                                                                                           No. 145-7
13
     Exhibit J               Entire document                          Day Decl. ¶ A(10)    Granted
14   Exhibit K               Entire document                          Day Decl. ¶ A(11)    Granted
     Exhibit L               Entire document                          Day Decl. ¶ A(12)    Granted
15   Exhibit M               Entire document                          Day Decl. ¶ A(13)    Granted
16   Exhibit N               Entire document                          Day Decl. ¶ A(14)    Granted
     Exhibit U               Entire document                          Day Decl. ¶ A(15)    Granted
17   Exhibit V               Entire document                          Day Decl. ¶ A(16)    Granted
     Exhibit W               Entire document                          Day Decl. ¶ A(17)    Granted
18
     Exhibit X               Entire document                          Day Decl. ¶ A(18)    Granted
19   Exhibit Y               Entire document                          Day Decl. ¶ A(19)    Granted
     Exhibit Z               Entire document                          Day Decl. ¶ A(20)    Granted
20   Exhibit AA              Entire document                          Day Decl. ¶ A(21)    Granted
21   Exhibit BB              Entire document                          Day Decl. ¶ A(22)    Granted
     Exhibit CC              Entire document                          Day Decl. ¶ A(23)    Granted
22   Exhibit DD              Entire document                          Day Decl. ¶ A(24)    Granted
23   Exhibit HH              Entire document                          Day Decl. ¶ A(25)    Granted
     LookSmart’s Motion      Redacted portions on                     Day Decl. ¶ C(1)     Granted only as to
24   for Sanctions Striking  pages i, 1-12, 15-17                                          redactions proposed
     Microsoft’s Belatedly •                                                               by Microsoft, ECF
25   Disclosed Non-                                                                        No. 145-13
26   Infringement Defenses
     Exhibit 2               Entire document                          Day Decl. ¶ C(2)     Granted
27   Exhibit 3               Entire document                          Day Decl. ¶ C(3)     Granted
     Exhibit 4               Entire document                          Day Decl. ¶ C(4)     Granted only as to
28
                                                                                           redactions proposed



                                                      -3-
     [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal                  Case No. 17-CV-04709-JST
            Case 4:17-cv-04709-JST Document 174 Filed 06/27/19 Page 4 of 5


 1                                                                                        by Microsoft, ECF
                                                                                          No. 145-15
 2   Exhibit 5                     Entire document                    Day Decl. ¶ C(5)    Granted
 3   Exhibit 6                     Entire document                    Day Decl. ¶ C(6)    Granted only as to
                                                                                          redactions proposed
 4                                                                                        by Microsoft, ECF
                                                                                          No. 145-17
 5
     Exhibit 7                     Entire document                    Day Decl. ¶ C(7)    Granted only as to
 6                                                                                        redactions proposed
                                                                                          by Microsoft, ECF
 7                                                                                        No. 145-19
 8   Exhibit 8                     Entire document                    Day Decl. ¶ C(8)    Granted only as to
                                                                                          redactions proposed
 9                                                                                        by Microsoft, ECF
                                                                                          No. 145-21
10   Exhibit 9                     Entire document                    Day Decl. ¶ C(9)    Granted only as to
11                                                                                        redactions proposed
                                                                                          by Microsoft, ECF
12                                                                                        No. 145-23
     Exhibit 10                    Entire document                    Day Decl. ¶ C(10)   Granted only as to
13
                                                                                          redactions proposed
14                                                                                        by Microsoft, ECF
                                                                                          No. 145-25
15   Exhibit 11                    Entire document                    Day Decl. ¶ C(11)   Granted only as to
                                                                                          redactions proposed
16
                                                                                          by Microsoft, ECF
17                                                                                        No. 145-27
     Exhibit 12                    Entire document                    Day Decl. ¶ C(12)   Granted only as to
18                                                                                        redactions proposed
19                                                                                        by Microsoft, ECF
                                                                                          No. 145-29
20   Exhibit 13                 • Entire document                     Day Decl. ¶ C(13) • Granted only as to
                                                                                           redactions proposed
21                                                                                         by Microsoft, ECF
22                                                                                         No. 145-31
     Exhibit 14                    Entire document                    Day Decl. ¶ C(14)   Granted only as to
23                                                                                        redactions proposed
                                                                                          by Microsoft, ECF
24
                                                                                          No. 145-33
25   Exhibit 15                    Entire document                    Day Decl. ¶ C(15)   Granted
     Exhibit 16                    Entire document                    Day Decl. ¶ C(16)   Granted
26   Exhibit 17                    Entire document                    Day Decl. ¶ C(17)   Granted only as to
27                                                                                        redactions proposed
                                                                                          by Microsoft, ECF
28                                                                                        No. 145-35
     Exhibit 18                    Entire document                    Day Decl. ¶ C(18)   Granted only as to


                                                      -4-
     [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal                  Case No. 17-CV-04709-JST
            Case 4:17-cv-04709-JST Document 174 Filed 06/27/19 Page 5 of 5


 1                                                                                        redactions proposed
                                                                                          by Microsoft, ECF
 2                                                                                        No. 145-37
 3   Exhibit 19                   Entire document                     Day Decl. ¶ C(19)   Granted
     Exhibit 20                   Entire document                     Day Decl. ¶ C(20)   Granted
 4   Exhibit 21                 • Entire document                     Day Decl. ¶ C(21) • Granted
 5   Exhibit 22                   Entire document                     Day Decl. ¶ C(22)   Granted
     Exhibit 23                   Entire document                     Day Decl. ¶ C(23)   Granted only as to
 6                                                                                        redactions proposed
                                                                                          by Microsoft, ECF
 7                                                                                        No. 145-39
 8   Exhibit 24                    Entire document                    Day Decl. ¶ C(24)   Granted only as to
                                                                                          redactions proposed
 9                                                                                        by Microsoft, ECF
                                                                                          No. 145-41
10
     Declaration of Dr.            Redacted portions on               Day Decl. ¶ A(2)    Granted
11   Michael J. Pazzani            pages 3-10
     Regarding Microsoft’s •
12   Non-Infringement
     Defenses
13
     LookSmart’s Response          Redacted portions on               Day Decl. ¶ B(1)      Granted only as to
14   and Opposition to             pages 1-2, 5-14                                          redactions proposed
     Microsoft’s Motion to                                                                  by Microsoft, ECF
15   Exclude the Testimony                                                                  No. 145-9
16   of LookSmart’s
     Damages Expert,
17   Michael J. Lasinski
     Exhibit 1 (Expert             Entire document                    Day Decl. ¶ B(2)      Granted
18   Report of Michael J.
19   Lasinksi)
     Exhibit 2 (Irvine             Entire document                    Day Decl. ¶ B(3)      Granted only as to
20   Rebuttal Expert Report)                                                                redactions proposed
                                                                                            by Microsoft, ECF
21
                                                                                            No. 145-11
22
23             IT IS SO ORDERED.
24
              Date: June 27, 2019
25                                                          Hon. Jon S. Tigar
26                                                          United States District Court Judge

27
28



                                                      -5-
     [PROPOSED] Order re: Plaintiff’s Administrative Motion to Seal                  Case No. 17-CV-04709-JST
